     Case 4:20-cv-02078-MWB Document 145-1 Filed 11/16/20 Page 1 of 2




              UNITED STATES DISTRICT COURT FOR THE
                MIDDLE DISTRICT OF PENNSYLVANIA

Donald J. Trump for President, Inc.,
Lawrence Roberts, and David John Henry,
           Plaintiffs,
      v.
Kathy Boockvar, in her capacity as Secretary
of the Commonwealth of Pennsylvania,
Allegheny County Board of Elections,
Centre County Board of Elections, Chester       No. 4:20-cv-02078-MWB
County Board of Elections, Delaware             (Judge Matthew W. Brann)
County Board of Elections, Montgomery
County Board of Elections, Northampton
County Board of Elections, and Philadelphia
County Board of Elections,
           Defendants,
      v.
DNC Services Corporation/Democratic
National Committee,
           Intervenor-Defendant.

                           [PROPOSED] ORDER

      Upon consideration of Intervenor-Defendant’s Motion to Dismiss Plaintiffs’

First Amended Complaint, supporting materials, and Plaintiffs’ response, IT IS

HEREBY ORDERED that Intervenor-Defendant’s Motion is GRANTED and this

action is DISMISSED WITH PREJUDICE.




Entered this ___ day of ________________, 2020.
Case 4:20-cv-02078-MWB Document 145-1 Filed 11/16/20 Page 2 of 2




                             Hon. Matthew W. Brann
                             United States District Judge
